Citation Nr: 0635683	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969 and from August 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the veteran's claim on March 3, 2005.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court) and this claim was the 
subject of a Joint Motion for an order vacating and remanding 
the Board decision on June 5, 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder and in 
conjunction with the Joint Motion for Remand by the Office of 
the General Counsel and the veteran's attorney, this claim 
must be REMANDED for additional development prior to 
adjudication of the claim.

Service medical records from the veteran's first period of 
service showed the following blood pressure readings: 122/80 
on October 29, 1968; 118/84 on November 4, 1968; 138/100, 
with an impression of diastolic HTN, on November 5, 1968; 
118/78 on November 9, 1968; and 120/80 on November 14, 1968. 
Concerning the impression of HTN on November 5, 1968, it was 
noted that after further blood pressure readings, later 
readings taken that same day were normal, and the physician 
felt no additional treatment was needed.  At the separation 
examination on August 4, 1969, the veteran's blood pressure 
was 132/74, and here the examiner noted that based upon the 
veteran's history, he suffered from HTN in 1968 and given a 
prescription.


Service medical records from the veteran's second period of 
service showed the following blood pressure readings: 138/92 
on September 6, 1990; 130/80 and 130/94 during a private 
evaluation on September 6, 1990; 170/80 during a private 
consultation on September 7, 1990; 142/80 during a private 
consultation on September 17, 1990; 134/82 on January 31, 
1991; 130/76 at the veteran's March 16, 1991 Army enlistment 
examination; and 122/70 during the veteran's August 1, 1991 
separation examination.  On the 1991 examinations, the 
veteran denied ever having high blood pressure.  

Subsequent to service, a private consultation in July 1993, 
from O.C. noted that the veteran's blood pressure was 130/86 
in April 1991 and 170/100 in November 1992.  During an 
internal medicine evaluation at O.C. in August 1994, the 
veteran was diagnosed with essential HTN, controlled.  A 
clinic note from O.C. dated in July 1995, reported blood 
pressure readings of 155/90 in July 1993 and 160/85 in April 
1994.  A private emergency room triage nurse's note, dated in 
September 1997, noted blood pressure readings of 166/93, 
163/85 and 169/89.  The veteran was again seen in the 
emergency room in August 1998, where his blood pressure was 
noted as 202/92.  A subsequent emergency room visit in 
January 1999, noted blood pressure readings of 169/95, 
123/71, 166/90, 160/93 and 166/80.

At the VA clinical evaluation in January 2000, the veteran's 
blood pressure was noted as 172/82 and he was diagnosed with 
poorly controlled HTN.  Additional VA clinical records noted 
diagnoses of HTN in August 2001 and in March 2002.  The 
veteran was also diagnosed with hypertensive heart disease, 
unspecified, in October 2002, December 2002 and April 2003.  
The VA general medical examination in March 2003 noted blood 
pressure readings of 138/78 and diagnosed the veteran with 
HTN.


The veteran was not provided with a VA examination to 
determine the nature and etiology of his claimed condition.  
The veteran's service medical records indicate the veteran 
received treatment for HTN.  The veteran has also provided VA 
with current private and VA treatment records establishing a 
current diagnosis for the claimed condition.  In Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), the United States 
Court of Appeals for Veterans Claims held that where there is 
evidence of record satisfying the first two requirements for 
service connection (current disability and in-service disease 
or injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current case law.

2.  After affording the veteran the 
appropriate amount of time to submit 
additional evidence in support of his 
claim, the veteran should be scheduled 
for a VA examination for hypertension.  
The claims file should be provided to 
the examiner for review in conjunction 
with the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran has hypertension that is 
related to disease or injury incurred 
during either of his periods of active 
military service.  



It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


